
	
		II
		112th CONGRESS
		1st Session
		S. 298
		IN THE SENATE OF THE UNITED STATES
		
			February 7, 2011
			Ms. Stabenow introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To drive American innovation and advanced vehicle
		  manufacturing, to reduce costs for consumers, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Charging America Forward
			 Act.
			(b)Table of
			 contentsThe table of
			 contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Extension and modification of new qualified hybrid
				motor vehicle credit.
					Sec. 3. Extension of alternative fuel vehicle refueling
				property credit.
					Sec. 4. Increase in limitation on number of new qualified
				plug-in electric drive motor vehicles.
					Sec. 5. Refundability and transferability of credit for new
				qualified plug-in electric drive motor vehicles.
					Sec. 6. Recovery period for depreciation of smart meters and
				smart grid systems.
					Sec. 7. Business energy investment credits for certain used
				energy storage property.
					Sec. 8. Nonbusiness energy property credit for certain
				residential energy storage property.
					Sec. 9. Advanced battery manufacturing assistance.
				
			2.Extension and
			 modification of new qualified hybrid motor vehicle credit
			(a)Extension
				(1)In
			 generalParagraph (3) of section 30B(k) of the Internal Revenue
			 Code of 1986 is amended to read as follows:
					
						(3)in the case of a
				new qualified hybrid motor vehicle (as described in subsection
				(d)(2)(B))—
							(A)after December
				31, 2009, and before January 1, 2011, and
							(B)after December
				31,
				2014.
							.
				(2)Conforming
			 amendmentsSection 30B(k) of such Code is amended—
					(A)by striking
			 purchased after and inserting purchased,
					(B)by inserting
			 after after subsection (b)), in paragraph
			 (1),
					(C)by inserting
			 after after subsection (d)(2)(A)), in paragraph
			 (2), and
					(D)by inserting
			 after after subsection (e)), in paragraph
			 (4).
					(b)Qualified
			 incremental hybrid costClause (iii) of section 30B(d)(2)(B) of
			 the Internal Revenue Code of 1986 is amended by striking does not
			 exceed— and all that follows and inserting the following: “does not
			 exceed—
				
					(I)$15,000, if such
				vehicle has a gross vehicle weight rating of not more than 14,000
				pounds;
					(II)$30,000, if such
				vehicle has a gross vehicle weight rating of more than 14,000 pounds but not
				more than 26,000 pounds;
					(III)$60,000, if
				such vehicle has a gross vehicle weight rating of more than 26,000 pounds but
				not more than 33,000 pounds; and
					(IV)$100,000, if
				such vehicle has a gross vehicle weight rating more than 33,000
				pounds.
					.
			(c)Credit
			 allowable for certain vehicles with a 10-Percent fuel economy increase or
			 adequate fuel savingsClause (ii) of section 30B(d)(2)(B) of the
			 Internal Revenue Code of 1986 is amended by redesignating subclauses (I), (II),
			 and (III) as subclauses (II), (III), and (IV), respectively, and by inserting
			 before subclause (II) (as so redesignated) the following new subclause:
				
					(I)10 percent in the
				case of a vehicle to which clause (iii)(IV) applies if—
						(aa)such vehicle
				achieves an increase in city fuel economy relative to a comparable vehicle of
				at least 20 percent but less than 30 percent, or
						(bb)item (aa) and
				subclauses (II), (III), and (IV) do not apply to such vehicle and the fuel
				consumption of such vehicle is at least 700 gallons less than the fuel
				consumption of a comparable vehicle when driven 100,000 miles (as determined by
				the Secretary in consultation with the Administrator of the Environmental
				Protection
				Agency).
						.
			(d)Dollar
			 limitationSubparagraph (B) of section 30B(d)(2) of the Internal
			 Revenue Code of 1986 is amended by adding at the end the following new
			 clause:
				
					(vi)LimitationThe
				amount allowed as a credit under subsection (a)(3) with respect to a vehicle by
				reason of clause (i) of this subparagraph shall not exceed
				$24,000.
					.
			(e)Heavy electric
			 vehiclesParagraph (3) of section 30B(d) of the Internal Revenue
			 Code of 1986 is amended by redesignating subparagraphs (B), (C), and (D) as
			 subparagraphs (C), (D), and (E), respectively, and by inserting after
			 subparagraph (A) the following new subparagraphs:
				
					(B)Heavy electric
				vehiclesIn the case of a vehicle with a gross vehicle weight
				rating of not less than 8,500 pounds, the term new qualified hybrid motor
				vehicle includes a motor vehicle—
						(i)which draws
				propulsion energy primarily from a rechargeable energy storage system;
				and
						(ii)which meets the
				requirements of clauses (iii), (v), (vi), and (vii) of subparagraph
				(A).
						.
			(f)Credits may be
			 transferredSubsection (d) of section 30B of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 paragraph:
				
					(4)Transferability
				of credit
						(A)In
				generalA taxpayer who places in service any vehicle may transfer
				the credit allowed under this subsection with respect to such vehicle through
				an assignment to the seller of such vehicle. Such transfer may be revoked only
				with the consent of the Secretary.
						(B)RegulationsThe
				Secretary shall prescribe such regulations as necessary to ensure that any
				credit transferred under subparagraph (A) is claimed once and not reassigned by
				such other
				person.
						.
			(g)Effective
			 dateThe amendments made by this section shall apply to vehicles
			 acquired after December 31, 2010.
			3.Extension of
			 alternative fuel vehicle refueling property credit
			(a)In
			 generalSubsection (g) of section 30C of the Internal Revenue
			 Code of 1986 is amended by striking placed in service— and all
			 that follows and inserting placed in service after December 31,
			 2014.
			(b)Increased
			 credit
				(1)Credit
			 percentageSubsection (a) of section 30C of the Internal Revenue
			 Code of 1986 is amended by striking 30 percent and inserting
			 50 percent.
				(2)Dollar
			 limitationsSubsection (b) of section 30C of such Code is
			 amended—
					(A)by striking
			 $30,000 in paragraph (1) and inserting
			 $50,000,
					(B)by striking
			 depreciation, and in paragraph (1) and inserting
			 depreciation which is not described in paragraph (2),,
					(C)by redesignating
			 paragraph (2) as paragraph (3),
					(D)by inserting
			 after paragraph (1) the following new paragraph:
						
							(2)the greater
				of—
								(A)$50,000,
				or
								(B)$10,000 for each
				single charging device designed to recharge a motor vehicle propelled by
				electricity,
								in the
				case of any property relating to electricity,
				and,
				and
					(E)by striking
			 $1,000 in paragraph (3), as redesignated by subparagraph (C),
			 and inserting $2,000.
					(3)Conforming
			 amendmentSubparagraph (A) of section 30C(e)(6) of such Code is
			 amended by inserting and which is placed in service before the date of
			 the enactment of paragraph (7) after hydrogen.
				(c)Treatment of
			 personal credit
				(1)In
			 generalParagraph (2) of section 30C(d) of the Internal Revenue
			 Code of 1986 is amended to read as follows:
					
						(2)Personal credit
							(A)In
				generalFor purposes of this title, the credit allowed under
				subsection (a) for any taxable year (determined after application of paragraph
				(1)) shall be treated as a credit allowable under subpart A for such taxable
				year.
							(B)Limitation based
				on amount of taxIn the case of a taxable year to which section
				26(a)(2) does not apply, the credit allowed under subsection (a) for any
				taxable year (determined after application of paragraph (1)) shall not exceed
				the excess of—
								(i)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tax imposed by
				section 55, over
								(ii)the sum of the
				credits allowable under subpart A (other than this section and sections 25D and
				30D) and section 27 for the taxable
				year.
								.
				(2)Conforming
			 amendmentClause (ii) of section 30D(c)(2)(B) is amended by
			 striking section 25D and inserting sections 25D and
			 30C.
				(d)Treatment of
			 property used by tax-Exempt entityParagraph (2) of section
			 30C(e) of the Internal Revenue Code of 1986 is amended by striking the last
			 sentence.
			(e)Joint ownership
			 of electric vehicle recharging propertySubsection (e) of section
			 30C of the Internal Revenue Code of 1986 is amended by adding at the end the
			 following new paragraph:
				
					(7)Joint ownership
				of electric vehicle recharging property
						(A)In
				generalAny property relating to electricity shall not fail to be
				treated as qualified alternative fuel vehicle refueling property solely because
				such property is placed in service with respect to 2 or more dwelling
				units.
						(B)Limits applied
				separatelyIn the case of any qualified alternative fuel vehicle
				refueling property relating to electricity which is placed in service with
				respect to 2 or more dwelling units, this section (other than this
				subparagraph) shall be applied separately with respect to the portion of such
				property attributable to each such dwelling
				unit.
						.
			(f)Definition of
			 alternative fuel vehicle refueling property in the case of electricity
				(1)In
			 generalSubparagraph (B) of section 179A(d)(3) of the Internal
			 Revenue Code of 1986 is amended to read as follows:
					
						(B)for the
				recharging of motor vehicles propelled by electricity, including electrical
				panel upgrades, wiring, conduit, trenching, pedestals, and related
				equipment.
						.
				(2)Building
			 componentsSubsection (d) of section 179A of such Code is amended
			 by inserting , except for property described in paragraph
			 (3)(B), after not including a building and.
				(g)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after December 31, 2010.
			4.Increase in
			 limitation on number of new qualified plug-in electric drive motor
			 vehicles
			(a)In
			 generalParagraph (2) of section 30D(e) of the Internal Revenue
			 Code of 1986 is amended by striking 200,000 and inserting
			 500,000.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to vehicles
			 sold after the date of the enactment of this Act.
			5.Refundability
			 and transferability of credit for new qualified plug-in electric drive motor
			 vehicles
			(a)Credit made
			 refundable
				(1)In
			 generalThe Internal Revenue Code of 1986 is amended—
					(A)by redesignating
			 section 30D, as amended by this Act, as section 36D, and
					(B)by moving section
			 36D (as so redesignated) from subpart D of part IV of subchapter A of chapter 1
			 to the location immediately before section 37 in subpart C of part IV of
			 subchapter A of chapter 1.
					(2)Conforming
			 amendments
					(A)Section
			 24(b)(3)(B) of the Internal Revenue Code of 1986 is amended by striking
			 30B, and 30D and inserting and 30B.
					(B)Section
			 25(e)(1)(C) of such Code is amended by striking 30D,.
					(C)Section
			 25A(i)(5)(B) of such Code is amended by striking sections 25D and
			 30D and inserting section 25D.
					(D)Section 25B(g)(2)
			 of such Code is amended by striking 30B, and 30D and inserting
			 and 30B.
					(E)Section 26(a)(1)
			 of such Code is amended by striking 30B, and 30D and inserting
			 and 30B.
					(F)Section
			 30(c)(2)(B)(ii) of such Code is amended by striking sections 25D and
			 30D and inserting section 25D.
					(G)Section
			 30B(d)(3)(D) of such Code is amended by striking 30D (determined without
			 regard to subsection (c) thereof) and inserting
			 36D.
					(H)Section
			 30B(g)(2)(B)(ii) of such Code is amended by striking , 30, and
			 30D and inserting and 30.
					(I)Section 30B(i)(2)
			 of such Code is amended by striking 30D and inserting
			 36D.
					(J)Section
			 30C(d)(2)(B) of such Code, as amended by this Act, is amended by striking
			 sections 25D and 30D and inserting section
			 25D.
					(K)Section 38(b) of
			 such Code is amended by adding plus at the end of paragraph
			 (34), by striking paragraph (35), and by redesignating paragraph (36) as
			 paragraph (35).
					(L)Section
			 48C(c)(1)(A)(i)(VI) of such Code is amended by striking 30D and
			 inserting 36D.
					(M)Section 904(i) of
			 such Code is amended by 30B, and 30D and inserting and
			 30B.
					(N)Section
			 1016(a)(37) of such Code is amended by striking 30D(f)(1) and
			 inserting 36D(f)(1).
					(O)Section
			 1400C(d)(2) of such Code is amended by striking 30B, and 30D and
			 inserting and 30B.
					(P)Section 6501(m)
			 of such Code is amended by striking 30D(e)(4) and inserting
			 section 36D(e)(6).
					(Q)The table of
			 sections for subpart A of part IV of subchapter A of chapter 1 of such Code is
			 amended by striking the item relating to section 30D.
					(R)Paragraph (2) of
			 section 1324(b) of title 31, United States Code is amended by inserting
			 36D, after 36C,.
					(S)The table of
			 sections for subpart C of part IV of subchapter A of chapter 1 of such Code is
			 amended by inserting after the item relating to section 36C the following new
			 item:
						
							
								Sec. 36D. New qualified plug-in electric
				drive motor
				vehicles.
							
							.
					(b)Transferability
			 of credit
				(1)In
			 generalSubsection (c) of section 36D of the Internal Revenue
			 Code of 1986 is amended to read as follows:
					
						(c)Credit may be
				transferred
							(1)In
				generalA taxpayer may, in connection with the purchase of a new
				qualified plug-in electric drive motor vehicle, transfer any the credit allowed
				under subsection (a)—
								(A)to any person who
				is in the trade or business of selling new qualified plug-in electric drive
				motor vehicles and who sold such vehicle to the taxpayer, or
								(B)to any person who
				is in the trade or business of financing the sales of new qualified plug-in
				electric drive motor vehicles and who—
									(i)financed the
				taxpayer's purchase of such vehicle, or
									(ii)purchases an
				installment obligation incurred for the purchase of such vehicle.
									(2)DisclosureA
				taxpayer may transfer a refundable credit described in paragraph (1) to a
				person described in subparagraph (A) thereof only if such person clearly
				discloses to such taxpayer, through the use of a window sticker attached to the
				new qualified plug-in electric drive motor vehicle—
								(A)the amount of the
				credit under subsection (a) with respect to such vehicle, and
								(B)a notification
				that the taxpayer will not be eligible for any credit under any other section
				of this title with respect to such vehicle unless the taxpayer elects not to
				have this section apply with respect to such vehicle.
								(3)CertificationA
				transferee of a credit under subsection (a) may not claim such credit unless
				such claim is accompanied by a certification to the Secretary that the
				transferee reduced the price the taxpayer paid or the balance due to the
				financier, whichever is applicable, for the new qualified plug-in electric
				drive motor vehicle by the entire amount of such refundable credit.
							(4)Consent
				required for revocationAny transfer under paragraph (1) may be
				revoked only with the consent of the Secretary.
							(5)RegulationsThe
				Secretary—
								(A)may prescribe
				such regulations as necessary to ensure that credit transferred under paragraph
				(1) is claimed once and not retransferred by a transferee, and
								(B)shall prescribe
				such regulations as necessary to provide a mechanism by which the transferee
				may claim and receive the credit as soon as practical but not longer than 90
				days after the sale of the new qualified plug-in electric drive motor
				vehicle.
								.
				(c)Display of
			 credit informationSection 32908(b)(1) of title 49, United States
			 Code, is amended—
				(1)by redesignating
			 subparagraphs (E) and (F) as subparagraphs (F) and (G), and
				(2)by inserting
			 after subparagraph (D) the following new subparagraph:
					
						(V)the amount of the
				new qualified plug-in electric drive motor vehicle credit allowable with
				respect to the sale of the automobile under section 36D of the Internal Revenue
				Code of
				1986.
						.
				(d)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
			6.Recovery period
			 for depreciation of smart meters and smart grid systems
			(a)In
			 generalSubparagraph (B) of section 168(e)(3) of the Internal
			 Revenue Code of 1986 is amended by striking and at the end of
			 clause (vi), by striking the period at the end of clause (vii) and inserting
			 , and, and by adding at the end the following new
			 clauses:
				
					(viii)any qualified
				smart electric meter, and
					(ix)any qualified
				smart electric grid
				system.
					.
			(b)Conforming
			 amendmentsSubparagraph (D) of section 168(e)(3) of the Internal
			 Revenue Code of 1986 is amended by inserting and at the end of
			 clause (i), by striking the comma at the end of clause (ii) and inserting a
			 period, and by striking clauses (iii) and (iv).
			(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
			7.Business energy
			 investment credits for certain used energy storage property
			(a)50-Percent
			 credit allowedSubparagraph (A) of section 48(a)(2) of the
			 Internal Revenue Code of 1986 is amended—
				(1)by redesignating
			 clause (ii) as clause (iii),
				(2)by inserting
			 or (ii) after clause (i) in clause (iii), as so
			 redesignated, and
				(3)by inserting
			 after clause (i) the following new clause:
					
						(ii)50 percent in
				the case of qualified used energy storage property which is not described in
				subsection (c)(5)(B),
				and
						.
				(b)30-Percent
			 credit for certain energy storage property used for onsite
			 storageClause (i) of section 48(a)(2)(A) of the Internal Revenue
			 Code of 1986 is amended—
				(1)by striking
			 and at the end of subclause (III), and
				(2)by adding at the
			 end the following new subclause:
					
						(V)qualified used
				energy storage property described in subsection
				(c)(5)(B),
						.
				(c)Qualified used
			 energy storage propertySubsection (c) of section 48 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 paragraph:
				
					(5)Qualified used
				energy storage propertyThe term qualified used energy
				storage property means pre-owned advanced large format automotive
				propulsion battery cells previously used in a qualified plug-in electric drive
				motor vehicle (as defined in section 36D(d)) which are reconditioned
				into—
						(A)property—
							(i)which is designed
				to receive electrical energy, to store such energy, to convert such energy to
				electricity, and to deliver such electricity for support to the transmission or
				distribution grid or for sale to unrelated parties,
							(ii)which has the
				ability to store in the aggregate not less than 50 kilowatt hours of
				energy,
							(iii)which has the
				ability to attain a peak power output of 20 kilowatts, or
							(B)property—
							(i)which—
								(I)is primarily
				designed and used to receive and store intermittent renewable energy generated
				on-site and to deliver such energy for primarily on-site consumption, or
								(II)provides
				supplemental energy to reduce peak energy requirements on-site,
								(ii)which has the
				ability to store the energy equivalent of not less than 20 kilowatt hours of
				energy, and
							(iii)which has the
				ability to maintain an output of the energy equivalent of not less than 20
				kilowatt hours of electricity for a period of not less than 2 hours.
							Such
				term may include property described in subparagraph (B) which is used to charge
				plug-in vehicles, but shall not include any property for which any other credit
				is allowed under this
				chapter..
			(d)Effective
			 dateThe amendments made by this section shall apply to periods
			 after the date of the enactment of this Act, under rules similar to the rules
			 of section 48(m) of the Internal Revenue Code of 1986 (as in effect on the day
			 before the date of the enactment of the Revenue Reconciliation Act of
			 1990).
			8.Nonbusiness
			 energy property credit for certain residential energy storage property
			(a)Credit
			 allowed
				(1)In
			 generalSubsection (a) of section 25C of the Internal Revenue
			 Code of 1986 is amended—
					(A)by striking
			 and at the end of paragraph (1),
					(B)by striking
			 expenditures paid or incurred and all that follows in paragraph
			 (2) and inserting expenditures, other than expenditures for qualified
			 used energy storage property described in subsection (d)(7), paid or incurred
			 by the taxpayer during such taxable year, and, and
					(C)by adding at the
			 end the following new paragraph:
						
							(3)50 percent of the
				amount of the residential energy property expenditures for qualified used
				energy storage property described in subsection (d)(7) paid or incurred by the
				taxpayer during such taxable
				year.
							.
					(2)Qualified
			 energy propertySubparagraph (A) of section 25C(d)(2) of such
			 Code is amended—
					(A)by striking
			 or at the end of clause (ii),
					(B)by striking the
			 period at the end of clause (iii) and inserting , or, and
					(C)by adding at the
			 end the following new clause:
						
							(iv)qualified used
				energy storage
				property.
							.
					(b)Property
			 describedSubsection (d) of section 25C of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 paragraph:
				
					(7)Qualified used
				energy storage propertyThe term qualified used energy
				storage property means property which is comprised of reconditioned
				pre-owned advanced large format automotive propulsion battery cells previously
				used in a qualified plug-in electric drive motor vehicle (as defined in section
				36D(d)) and which—
						(A)is primarily
				designed and used to receive and store intermittent renewable energy generated
				on-site and to deliver such energy for primarily on-site consumption,
						(B)provides
				supplemental energy to reduce peak energy requirements on-site, or
						(C)provides
				propulsion power for non-highway mobile applications for neighborhood or
				interior use.
						Such term
				may include property described in subparagraph (B) which is used to charge
				plug-in or hybrid electric vehicles, but shall not include any property for
				which any other credit is allowed under this
				chapter..
			(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
			9.Advanced battery
			 manufacturing assistance
			(a)In
			 generalThe Secretary of
			 Energy (referred to in this section as the Secretary) shall make
			 grants for the manufacturing of advanced batteries and components, and provide
			 facility funding awards, to manufacturers of advanced battery systems and
			 vehicle batteries that are produced in the United States, including
			 manufacturers of advanced lithium ion batteries and hybrid electrical systems,
			 component manufacturers, software designers, and system design and vehicle
			 integrators.
			(b)Appointment of
			 highly qualified individuals
				(1)In
			 generalSubject to paragraphs
			 (2) through (4), notwithstanding section 3304 of title 5, United States Code,
			 and without regard to sections 3309 through 3318 of that title, the Secretary,
			 on a determination that there is a severe shortage of candidates or a critical
			 hiring need for particular positions, may from funds made available to carry
			 out this section, recruit and directly appoint highly qualified individuals
			 into the competitive service to carry out this section.
				(2)ExceptionsThe authority provided under paragraph (1)
			 shall not apply to positions in the excepted service or the Senior Executive
			 Service.
				(3)Merit
			 principlesAny action
			 authorized under paragraph (1) shall be consistent with the merit principles of
			 section 2301 of title 5, United States Code.
				(4)Public
			 noticeIn carrying out this
			 subsection, the Secretary shall comply with the public notice requirements of
			 section 3327 of title 5, United States Code.
				(c)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section $2,000,000,000.
			
